DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 3/10/2022 has been entered and made of record. 
Currently pending Claims:	1-5, 7-22
Independent Claims		1, 9, and 16
Amended Claims:		1, 3-5,7, 9,13-14, 16,18-19
Cancelled or Withdrawn:	6
Newly Added:			22	
Response to Arguments
Applicant’s arguments, see Page 10, filed 3/10/2022, with respect to claims 1, 7, 9, and 16 have been fully considered in view of amendment to the claims and are persuasive.  The objection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see Page 10, filed 3/10/2022, with respect to the rejection(s) of claim(s) 1, 9, 16 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeon et al. (US 2008/0037862 A1).
Applicant argues incorporating to the independent claims a portion of the subject matter of objected claim 6 makes claim 1 allowable. [Remarks, Page 10].

Interview Summary
In the interest of compact prosecution, on 3/21/2022 the Examiner contacted applicant to discuss Examiner Amendment to place the application condition for allowance and left voice message in applicant’s voice mail.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10, 16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER et al. (20150281742 A1) hereinafter “STAUDENMAIER“  in view of Jeon et al. (US 2008/0037862 A1)” hereinafter “Jeon”.
Regarding claim 9 and 16 STAUDENMAIER-Jeon
STAUDENMAIER discloses 9. A system (Video generating circuit 31, FIG. 5) comprising: 
A) a camera to capture an image frame (camera 31, video generating circuit 31); and 
B) an integrated circuit coupled to the camera (a circuit arrangement 10 (In Fig. 1, Fig. 4) coupled to camera 31 (Fig. 5). “[T]he circuit arrangement 10 may be any kind of circuit arrangement, like e.g. an integrated circuit, a SoC, a microcontroller, a multi-core processor or the like” [0070]), the integrated circuit including: 
	a hardware accelerator (HWA) (a video accelerator integrated in a microprocessor. [0078], processing circuit 12, Checksum generating circuit 20) to: 
		i) generate first image data (X2) based on second image data (X1) associated with the image frame (“This processing circuit 12 can be arranged to process the digital video stream X1 and to provide a processed digital video stream X2 to an output interface 13” 0047),  …; and 
		ii) determine a first cyclic redundancy check (CRC) (STAUDENMAIER, Fig. 5, “Checksum generating circuit 20” generates CS0 based on X2. See [0052] “a checksum generating circuit 20” … “The checksum generating circuit 20 can be arranged to generate one or more checksums CS0 for at least a part of a frame of the ); and 
C) a host device interface1 (memory 21, Fig.2 or memory 45, Fig. 5, memory 21 in Fig. 6) to transmit the CRC value (“CS1, Cs2, …CSn”, Fig. 2) to a host device (In Fig.2, memory 21 provides CS1, Cs2, …CSn to analyzing unit 22 (comparator 23) in Fig. 2. See also, In Fig. 5, Memory 21 and 45 provide CS1, Cs2, …CSn and CS1’, Cs2’ respectively. See also in Fig. 6, Memory 21 provide CS1-CSn) to detect an image frame freeze condition based on the CRC value. (analyzing unit 22, Fig. 2 … detects “frame freeze or hang-up condition” based on comparison result of the CRCs. [0052]-[0057], [0031-[0032], Fig. 5 [0060].). stack memory 45 transmits Cs1-Csn to comparator unit 23, which in turn sends its result to hung up counter 24, then at Decider device 25 whether error occurred is determined. Fig. 5 [0060].	
STAUDENMAIER does not explicitly disclose the second image as being generated … by at least performing a census transform on the first image data;
	However, Jeon discloses … by at least performing a census transform on the first image data (Fig. 3, census transform module 120, [0013] [0022], [0038]).
Therefore, it would have been obvious to a person of ordinary art before the effective filing date of the application to modify STAUDENMAIER as suggested by Jeon in order to check if two images match [Jeon, 0011].

STAUDENMAIER-Jeon discloses The system of claim 9, wherein the image frame is a first image frame and the CRC value is a first CRC value, and further including the host device to generate an alert in response to the first CRC value matching a second CRC value, the second CRC value associated with a second image frame captured by the camera before the first image frame (STAUDENMAIER, [0031] In another embodiment the analyzing unit comprises a hang-up counter and a decider, wherein the hang-up counter is arranged to identify the amount of checksums which are matching and wherein the decider is arranged to generate the error signal only if a predefined amount of matched checksums are subsequently identified.” [0031]).
Regarding claim 20 STAUDENMAIER-Jeon
STAUDENMAIER-Jeon discloses 20. The method of claim 16, wherein the comparing of the first CRC value to the second CRC value is a first comparison (S2), and further including: 
determining a third CRC value based on the second image data (“calculate check sum” S1, Fig. 3); 
determining a fourth CRC value based on first transformed pixel data associated with the second image data (calculate check sums1), Fig. 3; 
performing a second comparison of the third CRC value to a fifth CRC value associated with the second image frame, the fifth CRC value based on third image data associated with the second image frame (compare with previous check sums S2, Fig. 3); 
performing a third comparison of the fourth CRC value to a sixth CRC value associated with the second image frame, the sixth CRC value based on second transformed pixel data associated with the third image data (compare with previous check sums S2, Fig. 3. Note that the comparison is a loop that continues to compare until a hung –up encounter in S6 evaluates to YES); and 
in response to at least one of the first comparison, the second comparison, or the third comparison indicative of a difference between corresponding CRC values, generating the alert (When hung –up encounter in S6 evaluates to YES in S6, then “Issue error” S7, [0067], [0068] Fig. 3).
Regarding claim 21 STAUDENMAIER-Jeon
STAUDENMAIER-Jeon discloses 21. The method of claim 16, 
wherein a vehicle electronic control unit (analyzing unit 22) is to compare the first CRC value to the second CRC value (comparator 23, Fig. 2 compare with previous check sums S2, Fig. 3.), and further including: 
in response to generating the alert, not displaying the first image frame on a display panel (STAUDENMAIER, interrupting device 40 (embodied as monitoring units), coupled to the analyzing unit, configured to interrupt the input interface 11 and/or output interface 13 if an error signal is provided from the analyzing unit to the interrupting device. [0034], [0040],[0074]. Note that the output interface is connected to display 32. Fig. 6); and 
in response to the first CRC value not matching the second CRC value, displaying the first image frame on the display panel (STAUDENMAIER, If an error signal is not received the output interface 13 remains interrupted. [0034], [0040]).
Claim Rejections - 35 USC § 103
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER-Jeon and further in view of Schnebly et al.  (US 2009/0147861 A1) hereinafter “Schnebly”.
Regarding claim 17 STAUDENMAIER-Jeon-Schnebly
STAUDENMAIER-Jeon discloses 17. The method of claim 16, further including: 
… display panel (display 32); and 
displaying a third image frame captured by the camera after the first image frame in response to the image frame freeze condition not being detected. ([0049] At an output terminal 16 of the output interface 13, the processed digital video stream X2 may be tapped, e.g. by any kind of display device (not shown in FIG. 1 [display 32, Fig. 6]), such as a screen, monitor, display or the like. )
Although STAUDENMAIER-Jeon discloses “alert” 
STAUDENMAIER-Jeon does not explicitly disclose “displaying the alert on a display panel;”
However, Schnebly discloses a display processor 260, Fig. 2 for “displaying the alert on a display panel;” (2Schnebly, “When the frame freeze detection code extracted from a frame matches the expected code, then the video stream is not frozen and the frame 105 may be presented on the video display 100. Otherwise, when the codes do not match, a fault indication may be presented to the operator using the video display 100, a lamp, LED, siren, buzzer, or other indicator of system fault.” [0028]).
.
Claim Rejections - 35 USC § 103
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER et al. (20150281742 A1) hereinafter “STAUDENMAIER “ in view of Miele (US 2021/0067173 A1) and further in view of Jeon.
Regarding claim 1 STAUDENMAIER-Miele-Jeon
Most of the limitations of claim 1 is addressed along with system claim 9. Any additional elements/limitations recited in claim 1 are is addressed below.
STAUDENMAIER discloses A hardware accelerator (a video accelerator integrated in a microprocessor. [0078]) comprising: 
A) a core logic circuit (multi-core processors, some circuit arrangements or integrated circuits (ICs) can contain multiple CPUs on a single chip. Those ICs are called multi-core processors. An IC containing one or more CPUs can also contain peripheral devices, and other components of a computer system. This is called system on chip (SoC). Circuit arrangement 10 can multi-processor core [0070] a. circuit, logic circuit arranged to perform the functioned described, [0078]) to generate second image data based on first image data associated with a first image frame, :
B)  … to determine a first cyclic redundancy check (CRC) checksum generating circuit 20, See claim 9); and 
C) a first interface coupled to a second interface, the second interface coupled to memory (STAUDENMAIER, “the memory is arranged to store at least one checksum per stored image frame of the generated digital video stream. “see claim 9), the first interface to transmit the first CRC value obtained from the memory to a host device. ([0079] For example, the connections may be a type of connection suitable to transfer signals from or to the respective nodes, units or devices, for example via intermediate devices. Accordingly, unless implied or stated otherwise the connections may for example be direct connections or indirect connections.” [0079] );
STAUDENMAIER does not disclose “a load/store engine (LSE) coupled to the core logic circuit, the LSE …”
However, Miele discloses 
“a load/store engine (LSE) coupled to the core logic circuit, the LSE …” (Miele, CPGPU cores 1962, Fig. 19D, [0321]. In at least one embodiment, GPGPU cores 1962 and load/store units 1966 are coupled with a cache memory 1972 and a shared memory 1970 via a memory and a cache interconnect 1968. [0321]) the LSE a load/store engine (LSE) (Miele, a GPU-based CRC processing unit 202(1), similar to other GPU-based CRC processing units shown, comprises a load/store unit, 0058])

STAUDENMAIER does not explicitly disclose the second image as being generated … by at least performing a census transform on the first image data;
	However, Jeon discloses … by at least performing a census transform on the first image data (Fig. 3, census transform module 120, [0013] [0022]).
Therefore, it would have been obvious to a person of ordinary art before the effective filing date of the application to modify STAUDENMAIER as suggested by Jeon in order to check if two images match [Jeon, 0011].
Regarding claim 2 STAUDENMAIER-Miele-Jeon
STAUDENMAIER-Miele-Jeon discloses The hardware accelerator of claim 1. wherein the first interface is to cause the host device to generate an alert in response to the first CRC value matching a second CRC value, the second CRC value associated with a second image frame captured before the first image frame (STAUDENMAIER, [0031] In another embodiment the analyzing unit comprises a hang-up counter and a decider, wherein the hang-up counter is arranged to identify the amount of checksums which are matching and wherein the decider is arranged to generate the error signal only if a predefined amount of matched checksums are subsequently identified.” [0031]).
Claim Rejections - 35 USC § 103
Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER-Miele-Jeon and further in view of Dubey et al. (US 20190075290 A1) hereinafter “Dubey”.
Regarding claim 3 and 18 STAUDENMAIER-Miele-Jeon-Dubey
STAUDENMAIER discloses 18. The method of claim 16, wherein the second image data includes one or more pixel values, and further including:
…
determining a third STAUDENMAIER, checksum generating circuit 20 [0022] The checksum generating circuit can be arranged to generate a checksum over an image, or part of it. Preferably, this can be done by using CRC. CRC stands for cyclic redundancy check and denotes an error-detecting code commonly used in digital networks and storage devices to detect accidental changes to raw data.” [0022], [0029]). …
…
…
comparing the third CRC value to a fourth CRC value, the fourth CRC value associated with the second image frame captured by the camera prior to the first image frame (STAUDENMAIER, compare with previous check sums S2, Fig. 3. Note that the comparison is a loop that continues to compare until a hung –up encounter in S6 evaluates to YES); and 
in response to the third CRC value matching the fourth CRC value based on the comparison, generating the alert indicating the image frame freeze condition has been detected (STAUDENMAIER, compare with previous check sums S2, Fig. 3. Note that the 
STAUDENMAIER does not explicitly disclose 

… based on the sum of the one or more pixel values, the minimum value of the one or more pixel values, or the maximum value of the one or more pixel values.
However, Dubey discloses 
determining a sum of the one or more pixel values (Dubey, sum these absolute value differences, 0026), a minimum value of the one or more pixel values, or a maximum value of the one or more pixel values (Dubey, [0026] In block 302, the SoC generates a transmission-side signature, such as timestamp, a histogram, a cyclic redundancy check (CRC) value, a frame difference signature, or a secure hash algorithm (SHA) value.] for the image received in the block 314.); and 
…based on the sum of the one or more pixel values, the minimum value of the one or more pixel values, or the maximum value of the one or more pixel values. (Dubey, Fig. 2, generate transmission signature 302 “a cyclic redundancy check (CRC) value” based on sum of absolute value difference values [0026]);
Therefore, it would have been obvious to a person of ordinary art before the effective filing date of the application to modify STAUDENMAIER as suggested by Dubey in order to perform display validation [Dubey, 0009, 0010].
Claim Rejections - 35 USC § 103
Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER-Miele-Jeon and further in view of Nikolaevich et al. (RU 2642402 C1) hereinafter “Nikolaevich”.
Regarding claims 4 and 13 STAUDENMAIER-Miele-Jeon- Nikolaevich
STAUDENMAIER discloses The system of claim 9 substantially.
STAUDENMAIER does not explicitly disclose wherein the CRC value is a first CRC value, and  wherein the second image data includes one or more pixel values, and the HWA is to: 
generate a first image data statistic of 
determine a second
However, Nikolaevich discloses generate a first image data statistic of  (Nikolaevich, maximum and minimum value Dmax[i] and Dmin[i]); and 
determine a secondNikolaevich, brightness value of the pixels neighboring the video frames are compared to detect duplicate frames in video. Abstract).
Therefore, it would have been obvious to ordinary skill in the art before the effective filing date of the application to modify STAUDENMAIER system with the teaching of Nikolaevich as suggested in order to detect duplicate frames in video (Nikolaevich, Abstract).
Claim Rejections - 35 USC § 103
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER-Miele-Jeon and further in view of Nikolaevich et al. (RU 2642402 C1) hereinafter “Nikolaevich” and further in view of Kaempfer et al. US 2012/0237101 A1. hereinafter “Kaempfer”.
Regarding claim 22 (New) STAUDENMAIER-Miele-Jeon-Kaempfer
STAUDENMAIER discloses the invention substantially as claimed The hardware accelerator of claim 1, wherein the first image data includes one or more pixel values, wherein the core logic circuit is configured to 
generate an image data statistic by determining a sum of squares value of the one or more pixels, and wherein the LSE is to determine a second CRC value (STAUDENMAIER, “the checksum generating circuit 20 can be arranged to generate a CRC checksum or other error detection code.” [0053] CRC, checksum, checksums [0018], see also [0057]) …. 
STAUDENMAIER does not explicitly discloses based on the sum of squares value
However, Kaempfer discloses . . . based on the sum of squares value. (Error detection code (EDC) such as Cyclic redundant code (CRC) Fig. “a sum of absolute values of differences” [0086], [0089) 
Therefore, it would have been obvious to ordinary skill in the art before the effective filing date of the application to modify STAUDENMAIER system with the teaching of xxx as suggested since “CRCs are simple to implement in binary hardware, easy to analyse mathematically, and particularly good for detecting common errors caused by noise or the like in a transmission path.” [STAUDENMAIER, [0022]).
Allowable Subject Matter
Claims 5, 7-8, 11-12, 14-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180288356 A1, Kaushikkar et al.  (US 20200081836 A1.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Host device interpreted in view of applicant’s specification (PG-Pub 0057)
        2 Wendel, 20160037186 A1 a fault indication may be presented to the operator or user using the video display 100, e.g. a lamp, LED, siren, buzzer, or other indicator of system fault.” [0008])